Citation Nr: 1343054	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  12-04 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension (SMP) based on the need for regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

The Veteran resides in an assisted living facility, which manages the Veteran's medications and finances. 


CONCLUSION OF LAW

The criteria for SMP based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit sought on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Special Monthly Pension for Aid and Assistance

SMP may be granted to a Veteran on the basis of the need for regular aid and attendance from another person or by reason of being housebound.  A Veteran may receive SMP for either needing the regular aid and attendance of another person or for being housebound but not for both simultaneously.  SMP by reason of the need for regular aid and attendance of another person is a greater monthly benefit than SMP on the basis of being housebound.  38 U.S.C.A. § 1521(d), (e) (West 2002).

SMP by reason of the need for regular aid and attendance of another person is payable if the Veteran: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c) (2013); 38 U.S.C.A. § 1502(b) (West 2002).

With respect to the need for regular aid and attendance of another person, criteria for consideration include: the inability to dress or undress or to keep ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which due to disability cannot be done without aid, inability to feed due to loss of coordination of upper extremities or extreme weakness, inability to attend to the wants of nature, physical or mental incapacity which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment, and being bedridden.  38 C.F.R. § 3.352(a) (2013).  Not all of the aforementioned criteria need be met. 38 C.F.R. § 3.352(a) (2013).  However, at least one must be met.  Turco v. Brown, 9 Vet. App. 222 (1996).

In this case, the Veteran resides in an assisted living facility.  A June 2010 VA Form 21-2680 submitted by personnel at the facility indicated that while the Veteran does not require nursing home care, he does require management of his medications, and that he is unable to manage his own financial affairs due to confusion.  He also required supervision and reminders with respect to bathing and tending to hygiene needs.  These factors generally satisfy the above criteria.  In addition to needing assistance managing his finances, the Veteran's medications must also be managed for him, which suggests that care is required on a regular basis to protect the Veteran from certain hazards inherent in his daily environment.

Notably, VA examination findings from April 2011 indicate that the Veteran does not require assistance with such activities.  However, when viewed in its entirety, the evidence is at least in equipoise as to whether the Veteran satisfies the criteria for aid and attendance.  Therefore, resolving all doubts in his favor, SMP based on the need for regular aid and attendance is granted.


ORDER

Special monthly pension based on the need for regular aid and attendance is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


